Citation Nr: 0907336	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  05-18 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to service connection for varicose veins.

3.  Entitlement to service connection for tinea pedis.

4.  Entitlement to service connection for  hallux valgus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1986 to March 
1992 and from February 2003 to May 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision that, in 
pertinent part, denied the above claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
and his representative when further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the claim so that the Veteran is afforded 
every possible consideration.

VA has not fulfilled its duties to notify and assist the 
Veteran with regard to the claims for service connection for 
a right hip disability and for varicose veins.  Failure to 
provide notice as to what evidence is needed to substantiate 
the claims will ordinarily be prejudicial to a claimant.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Federal 
Circuit has held that the Veterans Claims Assistance Act of 
2000 (VCAA) requires "a deliberate act of notification 
directed to meeting the requirements of section 5103, not an 
assemblage of bits of information drawn from multiple 
communications issued for unrelated purposes."  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006). 

The Veteran contends that his tinea pedis and hallux valgus 
disabilities are part and parcel of, or related to, the 
service-connected callosities beneath first and third 
metatarsal heads with bilateral pes planus.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995).

A report of Medical Evaluation Board Proceedings dated in 
March 2004 includes a finding of bilateral foot pain.  A VA 
examination report dated in October 2004 shows a diagnoses of 
tinea pedis and of hallux valgus.  On remand, an opinion 
should also be obtained as to whether Veteran's service-
connected callosities beneath first and third metatarsal 
heads with bilateral pes planus aggravates (i.e., permanently 
worsens) his tinea pedis and/or hallux valgus.  When medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

As to the issue of service connection for varicose veins, the 
Veteran contends that his varicose veins had their onset in 
service, or are otherwise related to his service-connected 
bilateral knee disabilities.  The Veteran did not seek in-
service medical care for varicose veins, and service 
treatment records contain neither complaints nor findings of 
varicose veins.

The Veteran's wife first noticed his varicose veins while the 
Veteran was in the hospital's recovery room, following knee 
surgery for a torn meniscus in September 2003.  The October 
2004 VA examination includes a diagnosis of varicose veins.

The lack of contemporaneous medical evidence is not an 
absolute bar to the Veteran's ability to prove his claim of 
entitlement for disability benefits.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006) (Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence).

Under these circumstances, the Board finds that an 
examination is needed to determine whether the Veteran's 
varicose veins either had their onset during service or are 
related to his service-connected right and left knee 
disabilities.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall review the Veteran's 
claims file and ensure that all 
notification and development action 
required by the VCAA are fully complied 
with and satisfied.  Specifically, the 
RO/AMC should:
 
(a) Notify the Veteran of the information 
and evidence necessary to substantiate 
the claims for service connection for a 
right hip disability, and for varicose 
veins;

(b) Notify the Veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the Veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Notify the Veteran of the law, 
information and evidence used in 
effectuating ratings and effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO/AMC shall afford the Veteran a 
VA examination to identify all current 
disability underlying the Veteran's 
current complaints of bilateral foot 
pain.  If tinea pedis and/or hallux 
valgus are diagnosed, the examiner should 
determine:

(a)  whether it is at least as 
likely as not (50 percent 
probability or more) that any such 
disability is the result of disease 
or injury incurred or aggravated 
during service, to specifically 
include the in-service findings of 
bilateral foot pain; or 

(b)  whether it is at least as 
likely as not that the Veteran's 
service-connected callosities 
beneath first and third metatarsal 
heads with bilateral pes planus, 
caused or increased the Veteran's 
tinea pedis and/or hallux valgus.  
If increased pathology is found, the 
measurable degree of disability due 
to the service-connected disability 
should be specified. 

The examiner should provide a rationale 
for opinions offered. The examiner should 
reconcile any opinion with the March 2004 
report of Medical Evaluation Board 
Proceedings, and the October 2004 VA 
examination referenced herein.  

The Veteran's claims file, to include a 
copy of this REMAND, must be provided to 
the examiner designated to examine the 
Veteran, and the examination report 
should note review of the file.

3.  The RO/AMC shall afford the Veteran a 
VA examination to identify all current 
disability underlying the Veteran's 
current complaints of varicose veins; and 
to determine whether it is at least as 
likely as not (50 percent probability or 
more) that any such disability either had 
its onset in service, or is otherwise 
related to service-to specifically 
include the in-service torn meniscus, as 
reported by the Veteran. 

The examiner should provide a rationale 
for the opinions.  The examiner should 
reconcile any opinion with the March 2004 
report of Medical Evaluation Board 
Proceedings, and the October 2004 VA 
examination referenced herein.  

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the examination 
report should note review of the file.

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claim adjudication.

5.  The RO/AMC will then readjudicate 
the Veteran's claims, to include 
consideration of any additional 
evidence obtained as a result of this 
Remand.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




